Exhibit 10.2 LRAD CORPORATION NOTICE OF STOCK OPTION GRANT Participant: Address: Participant has been granted an Option to purchase Common Stock of LRAD Corporation (the “ Company ”), subject to the terms and conditions of this Notice of Stock Option Grant (the “ Notice of Grant ”), the LRAD Corporation 2015 Equity Incentive Plan (the “ Plan ”), and the Stock Option Agreement attached hereto as ExhibitA (the “ Agreement ”), as follows. Capitalized terms not otherwise defined herein or in the Agreement shall have the meanings ascribed to such terms in the Plan. Grant Number: Date of Grant: Vesting Commencement Date: Number of Shares Granted: Exercise Price per Share: Total Exercise Price: Type of Option (check one): Incentive Stock Option Nonstatutory Stock Option Term/Expiration Date: Vesting Schedule : Subject to accelerated vesting as set forth below or in the Plan, this Option will be exercisable, in whole or in part, in accordance with the following schedule: [25% of the Shares subject to this Option shall vest on the 1 year anniversary of the Vesting Commencement Date, and 1/16th of the Shares subject to this Option shall vest one each three-month anniversary of the Vesting Commencement Date such that all of the Shares subject to this Option shall be vested on the 4 year anniversary of the Vesting Commencement Date, subject to Participant continuing to be a Service Provider through each such date.] Notwithstanding the foregoing, the vesting of the Shares subject to this Option shall be subject to any vesting acceleration provisions applicable to this Option contained in the Plan and/or any employment or service agreement, offer letter, change in control severance agreement or policy, or any other agreement or policy that, prior to and effective as of the date of this Notice of Grant, has been entered into or agreed upon, as the case may be, between Participant and the Company or any parent or subsidiary corporation of the Company (such agreement or policy, a “ Separate Agreement ”)to the extent not otherwise duplicative of the vesting terms described above (by way of example, if a Separate Agreement provides for different acceleration of vesting provisions for all of Participant’s stock options upon a termination of Participant as a Service Provider for “good reason” that is defined differently, and the Participant’s status as a Service Provider terminates in a manner that would trigger “good reason” under the Separate Agreement but not under the Agreement, the Participant would remain entitled to the acceleration of vesting under the Separate Agreement). 1 Termination Period : Except as provided in a Separate Agreement, this Option will be exercisable for 90 days after Participant ceases to be a Service Provider, unless such termination is due to Participant’s death or Disability, in which case this Option will be exercisable for 12 months after Participant ceases to be a Service Provider. Notwithstanding the foregoing sentence, if the exercise of this Option within the applicable time periods set forth in the preceding sentence is prevented by Section 21 of the Plan, this Option shall remain exercisable until 30 days (or such longer period of time as determined by the Administrator, in its discretion) after the date Participant is notified by the Company that this Option is exercisable, but in any event no later than the expiration of the term of this Option as set forth in the Notice of Grant. Notwithstanding anything herein to the contrary, in no event may this Option be exercised after the Term/Expiration Date as provided above and may be subject to earlier termination as provided in Section 14(c) of the Plan. By Participant’s signature and the signature of the Company’s representative below, Participant and the Company agree that this Option is granted under and governed by the terms and conditions of the Plan and the Agreement, including exhibits hereto and thereto, all of which are made a part of this document. Participant has reviewed the Plan and the Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing the Agreement and fully understands all provisions of the Plan and the Agreement. Participant hereby agrees to accept as binding, conclusive and final all decisions or interpretations of the Administrator upon any questions relating to the Plan and the Agreement. Participant further agrees to notify the Company upon any change in the residence address indicated in this Grant of Notice. The parties have executed this Agreement as of the Grant Date. PARTICIPANT LRAD CORPORATION Signature By Print Name Title 2 Grant Number: EXHIBIT A STOCK OPTION AGREEMENT 1. Grant of Option . The Company hereby grants to the individual named in the Notice of Grant (the “ Participant ”) an option (the “ Option ”) to purchase the number of Shares, as set forth in the Notice of Grant, at the exercise price per Share set forth in the Notice of Grant (the “ Exercise Price ”), subject to all of the terms and conditions in this Stock Option Agreement (this “ Agreement ”), the Plan, and the Separate Agreement (as applicable), which are incorporated herein by reference. Subject to Section 20(c) of the Plan, in the event of a conflict between the terms and conditions of the Plan and the terms and conditions of this Agreement, the terms and conditions of the Plan will prevail. The Option will be designated in the Notice of Grant as either an Incentive Stock Option (“
